                                        1    ROBERT L. KAUFMAN – State Bar No. 66389
                                             rkaufman@wss-law.com
                                        2    DOUGLAS J. LIEF - State Bar No. 240025
                                             dlief@wss-law.com
                                        3    WOODRUFF, SPRADLIN & SMART, APC
                                             555 Anton Boulevard, Suite 1200
                                        4    Costa Mesa, California 92626-7670
                                             Telephone: (714) 558-7000
                                        5    Facsimile: (714) 835-7787
                                        6    Attorneys for Defendant CITY OF TUSTIN, a public entity
                                        7
                                        8                                    UNITED STATES DISTRICT COURT
                                        9                                   CENTRAL DISTRICT OF CALIFORNIA
                                        10   WILLIAM ROSS                                    CASE NO.: 8:18-CV-02219
                                        11                     Plaintiff,                    BEFORE THE HONORABLE
                                                                                             JAMES V. SELNA
                                        12   v.                                              COURTROOM 10C
WOODRUFF, SPRADLIN




                                        13   CITY OF TUSTIN; J.                              ORDER RE STIPULATION AND
                     ATTORNEYS AT LAW




                                             CARTWRIGHT, individually and as                 PROTECTIVE ORDER FOR
                        COSTA MESA
    & SMART




                                        14   Sergeant for the Tustin Police                  DEFENDANTS' PERSONNEL
                                             Department, ID 718; R. WARD,                    RECORDS
                                        15   individually and as Sergeant for the
                                             Tustin Police Department, ID 1243; S.           HEARING DATES PENDING:
                                        16   KIMOSH, individually and as Sergeant            Type: Final Pre-Trial Conference
                                             for the Tustin Police Department, ID            Date: April 27, 2020
                                        17   1265; M. JENSEN, individually and as            Time: 1:30 p.m.
                                             Sergeant for the Tustin Police
                                        18   Department, ID 1143; M.                         Type: Trial
                                             FITZPATRICK, individually and as                Date: May 12, 2020
                                        19   Sergeant for the Tustin Police                  Time: 8:30 a.m.
                                             Department, ID 1260; and DOES 1
                                        20   through 50,
                                        21                     Defendants.
                                        22
                                        23               The Court hereby grants a protective order pursuant to the terms and conditions
                                        24   set forth by the parties in their January 30, 2020 stipulation.
                                        25   DATED: February 12, 2020
                                        26
                                                                                        _____________________________
                                        27                                              HON. DOUGLAS F. McCORMICK
                                        28                                              UNITED STATES MAGISTRATE JUDGE

                                                                                            1
                                             1470057.1
